United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                 August 16, 2005

                                                           Charles R. Fulbruge III
                                                                   Clerk
                              No. 04-11204
                          Conference Calendar



ALBERT WRIGHT,

                                      Petitioner-Appellant,

versus

L. JOE RASBEARY, Warden,

                                      Respondent-Appellee.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 5:04-CV-178-C
                      --------------------

Before BENAVIDES, CLEMENT, and PRADO, Circuit Judges.

PER CURIAM:*

     In October 1992, Albert D. Wright, now federal prisoner

# 14728-018, was convicted by jury verdict in the Middle District

of Florida of federal criminal offenses and sentenced to 15 years

of imprisonment.    Wright appeals the district court’s dismissal

of his 28 U.S.C. § 2241 petition, in which Wright argued that his

rights under the Vienna Convention had been violated when he was

arrested without being informed of his right to contact the

Jamaican consulate.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 04-11204
                                  -2-

     The district court’s dismissal was based upon its finding

that Wright’s Vienna Convention claim was not cognizable on

federal habeas corpus review.    However, Wright’s petition was

subject to dismissal because it challenged his conviction, rather

than the execution of his sentence.    Jeffers v. Chandler, 253
F.3d 827, 830 (5th Cir. 2001); Pack v. Yusuff, 218 F.3d 448, 452

(5th Cir. 2000).   Moreover, Wright’s Vienna Convention claim

would not qualify for application of the “savings clause” set

forth in 28 U.S.C. § 2255.    This court may affirm the district

court’s judgment on any basis supported by the record.    See

United States v. Real Property, 123 F.3d 312, 313 (5th Cir.

1997).

     Accordingly, the district court’s judgment is AFFIRMED.